Electronically Filed
                                                       Supreme Court
                                                       SCPW-13-0000095
                                                       13-MAR-2013
                                                       01:41 PM

                          SCPW-13-000095

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 MICHAEL C. TIERNEY, Petitioner,

                               vs.

                  STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                      (S.P.P. No. 12-1-0011)

            ORDER DENYING MOTION FOR RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

     Upon consideration of petitioner Michael C. Tierney’s motion

for reconsideration of the February 21, 2013 order denying his

“Motion for Appoin[t]ment of Counsel Demand by U.S. Supreme

Court”, which was reviewed as a petition for a writ of mandamus,

          IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

          DATED: Honolulu, Hawai#i, March 13, 2013.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack